Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14 recites “Comprising heat-treating steaming or boiling”. This phrase is grammatically incorrect and requires another word after the word “heat-treating”. For example, “Comprising heat-treating by steaming or boiling”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	The previous 112 rejections over claims 13 and 14 are withdrawn due to applicant’s amendments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-9, 11-16,19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seiler(US 2007/0190216) in view of Tang(US 20090286961), Villota(US 2011/0318452), and Clark(Making Fresh Pasta is easier than you think).
	Regarding claims 1,3-5, Seiler teaches a gluten free pasta comprising only a gluten free starch containing flour without the inclusion of emulsifiers or gums(paragraph 1, 9-14). Seiler is silent on the presence of a Brassicaceae seed protein. However, Tang teaches of protein isolates that are to be included in food products such as pasta for protein supplementation(paragraph 331). Tang teaches that the proteins can be derived from Brassica juncea or Brassica napus(rapeseed)(paragraph 522).  It would have been obvious to include Brassicaceae seed protein isolates such as rapeseed proteins in the gluten free pasta of Seiler in order to provide an additional source of protein and subsequent nutritional benefit to the pasta. 
	Tang is silent on the amount of Brassicaceae seed protein added. However, Villota teaches a nutritionally enhanced pasta comprising at least 13% protein that helps 
	The amount of protein is reported in terms of the final dried pasta product which contains minimal water. Therefore, the amount of protein present in the pasta of Seiler on a dry basis would be around the at least 13% as taught in Tang. 
	Seiler teaches that gluten free pastas do not have the adhesive framework provided by gluten and can commonly include materials such as egg yolks to achieve this binding function(paragraph 2). Furthermore, Clark teaches a process for forming fresh pasta including only mixing of flour, water, and eggs(p.2). Clark teaches that the “egg adds flavor, protein and fat, which makes the dough easier to work and enriches the taste.”(p.3). It would have been obvious to add egg to the gluten free pasta of Seiler in order to provide flavor, protein and fat as well as to make the dough easier to work with, and provide adhesive properties typically lacking in gluten free products.
Seiler is silent on the particle size of the starch component. However, it would have been obvious to adjust the particle size of the starch component depending on the texture desired. This can easily be achieved through the use of sieves as is conventional in the art. 
	Regarding claim 2, Seiler teaches that the starch containing material is maize starch or millet flour(paragraph 1).

	Regarding claims 8 and 9, Seiler teaches that the gluten-free pasta can be molded into lasagna pasta(filled pasta) or instant pasta(precooked)(paragraphs 43 and 44).  
	Regarding claim 11, Seiler teaches a process for manufacturing a gluten-free pasta, the processing comprising
	Preparing a gluten-free dough comprising 20 to 60% water(paragraph 24) and a starch containing component(paragraph 10 and 11) and
	Shaping the dough to form pasta(paragraph 13), wherein the gluten-free pasta is free of any gum and free of any emulsifier(paragraph 21, emulsifiers are permitted but not required).
	As stated above, it would have been obvious to include Brassicaceae protein and eggs in the pasta dough as taught in Tang and Clark. It would have been obvious to include at least 13% Brassicaceae protein as taught in Tang and Villota. The balance of the dry mix would comprise less than 87% starch. 
Seiler is silent on the particle size of the starch component. However, it would have been obvious to adjust the particle size of the starch component depending on the texture desired. This can easily be achieved through the use of sieves as is conventional in the art. 
Regarding claim 12, Seiler teaches that the gluten-free pasta can be molded into lasagna pasta(filled pasta) or instant pasta(precooked)(paragraphs 43 and 44).  

Regarding claims 14 and 15, Seiler teaches that the pasta is steamed then dried by hot air drying at a temperature of about 50C to approximately 90 C(paragraphs 12 and 56). Approximately 90C would encompass temperatures above 90C as claimed.
Regarding claim 16, Seiler teaches that the pasta can be spaghetti(paragraph 44). 
Regarding claim 19, Seiler teaches that the shaping of the dough is performed by extrusion(paragraph 62).
Regarding claim 20, Tang teaches extraction of Brassicaceae seed protein from native oilseeds(paragraph 6). Tang does not teach any further modification of the protein beyond the extraction method. Therefore, one of ordinary skill in the art would expect at least 20wt% of the Brassicaceae seed protein in the dough being in its native form. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seiler(US 2007/0190216) in view of Tang(US 20090286961), Villota(US 2011/0318452), and Clark(Making Fresh Pasta is easier than you think) further in view of Gillimore(US4976982)
Seiler is silent on the presence of a natural source of non-starch polysaccharide fibers. However, Gillimore teaches a high fiber, low calorie pasta comprising an added natural fiber source such as corn bran(non-starch polysaccharide as identified in the instant spec)(abstract, claim 4). Gillimore teaches that the high fiber content has . 

Response to Arguments
Applicant's arguments filed 8/26/2021 have been fully considered but they are not persuasive. 
	The applicant argues that Seiler does not recognize the particle size of the starch as a result-effective variable and it would not have been obvious to adjust the particle size of the starch to the claimed size. However, according to KSR, a variable does not have to be recognized as a result effective variable in order to be optimized. Therefore, one of ordinary skill in the art could arrive to the claimed particle size within the “obvious to try” logic of KSR and general knowledge of one of ordinary skill in the art. As such, the particle size of pasta flour is well known in the art and present only in a known range. For example, according to https://en.wikipedia.org/wiki/Semolina, semolina flour used for conventional pasta has a particle range of between 0.25 and 0.75mm(250 to 750 um), which overlaps the particle size for the claimed invention. 
	Furthermore, it is well known in the art that larger particles are known to yield a grittier feel while smaller particles are known to yield a smoother feel when included in a food product. For example, Korolchuk(US 2006/0073258) teaches ultra-milled whole grain wheat flour that has a non-gritty texture. Korolchuk teaches that refined wheat flour with a fine particle size has a smoother, non-gritty texture and whole wheat flour 
	Ultimately, the applicant has not demonstrated criticality pertaining to the particle size of the starch-containing material. Therefore, it would have been obvious to adjust the particle size of the starch-containing material through routine optimization. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791